--------------------------------------------------------------------------------

Exhibit 10.16

 Loan Agreement

 (English Summary)

Parties to Contract                    Great Shengda as Borrower and Xiaoshan
Branch Bank of China as Lender     Principal Amount                    RMB 10
million     Interest Rate                    Fixed rate of 4.86% per annum    
Interest Calculation                    From the day the loan is actually
borrowed, Interest is calculated as follows:                    
 Interest=Amount actually borrowed*Days borrowed*Daily interet rate            
         Daily interet rate=4.86%/360     Payment of Interest                  
 Quarterly payment     Drawdown                    One time drawdown on Oct 19,
2009     Term                    6 months from the drawdown     Loan Use        
           Daily operation cash flow     Repayment                    Repayment
of full principal amount upon expiration of the term     Guarantee              
     SD Group acting as guarantor for the loan under a maximum debt guarantee  
  Penalty interest                    The Borrower shall repay the principal and
interest timely, where the Borrower fails to timely repay the principal, the
Lender is entitled to calculate and collect default interest against the due
principal based on a rate 50% above the interest rate set above from the
expiration date till the date on which the principal and interest are paid off.
During the overdue period in the case where the People’s Bank of China increases
the benchmark interest rate, the default interest rate shall be increased
correspondingly.;                    Should the Borrower fails to use the Loan
according to the purpose as stated in the contract, the Lender shall have rights
to collect default interest against the misappropriated principal based on days
of the misappropriation at a rate of 100% above the rate stipulated in this
Agreement until the principal and interest are paid off. During this period in
the case where the People’s Bank of China increases the benchmark interest rate,
the default interest rate shall be increased correspondingly;
                   The amount overdue and misappropriated have to pay penalty
interest, which is 100% higher than the defaut interest rate;
                   The Lender is entitled to collect compound interest against
the outstanding interest, which is the default interest rate during the term,
and 50% above default interest rate after the loan is mature.    

--------------------------------------------------------------------------------


Undertaking                    We list below some material undertakings:


  1.

the loan ranks higher than any shareholder loan;

        2.

no dividend distribution if after-tax profit is zero or negative or insufficient
to compensate for loss from previous fiscal years, or fail or insufficient to
use for repayment of the loan;

        3.

no disposal of asset in a manner that is detrimental to the capacity of
repayment; and

        4.

external guarantee is no higher than the net value of its own asset and is
within the limits specified in its AOA.


Breach of the

The following will be deemed as breach of the contract:

contract and 1.

The Borrower does not repay the principal and interest timely;

settlement 2.

The Borrower fails to use the Loan according to the purpose as stated in the
contract;

3.

The Borrower make any untrue statement, or not fulfill any warranty in this
contract;

  4.

The Borrower breach other agreement with the lender;

5.

Breach of the contract, or any other contract between the Borrower and the
Lender, or any other organization of Bank of China;

  6.

The guarantor breaches the contract;

7.

Termination of business or dissolution or bankruptcy of the Borrower. And the
Lender will be entitled to:

  a.

Require the Borrower and the guarantor to correct the breach;

  b.

Reduce or terminate the line of credit to the Borrower;

  c.

Partly or totally stop lending money to the Borrower under this contract;

  d.

Announce that all principal and interest are mature immediately;

e.

Partly or totally terminate this contract, or other contract with the Borrower;

f.

Deduct from the Borrower’s bank account in Bank of China with only a
notification to the Borrower;

  g.

Demand compensation from the Borrower;

h.

Execute its right on the guaranty, or demand the sponsor to take its
responsibility;

  i.

Take other actions that the Lender consider possible and necessary.


Change and modify
to the contract                    Upon negotiation, the parties can change and
modify the contract, and the change and modification will be indivisible part of
the contract.     Dispute Resolution                    Competent court in PRC

2

--------------------------------------------------------------------------------